Citation Nr: 9907036	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an increased evaluation for dysthymia, 
currently rated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in November 1992 and September 1993 by 
the Boston, Massachusetts, Regional Office (RO).  At that 
time, dysthymia was evaluated as 10 percent disabling.  In a 
July 1994 rating, the evaluation was increased to 30 percent 
disabling.  This case was previously before the Board in 
September 1996 and remanded for additional development and 
adjudication.  By a rating action in September 1998, a 50 
percent evaluation was assigned to the service-connected 
dysthymia.

In November 1998 the veteran filed a claim for a total 
disability rating based on individual unemployability.  This 
matter is referred to the RO for action deemed appropriate.  

During the pendency of the appeal VA regulations pertaining 
to the rating of dysthymia were amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695-52,702 (October 8, 1996) (amending various sections of 
38 C.F.R. Part 4, to include §§ 4.16, 4.130, 4.131, 4.132).  
Those amendments changed the criteria for the evaluation of 
psychiatric disorders.  Consequently, the veteran's claim for 
an increase arose under the rating criteria in effect prior 
to November 7, 1996, and continued through the time when the 
rating criteria changed.


FINDING OF FACT

The veteran's service-connected dysthymia is manifested by 
depression, panic attacks and an inability to work.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
dysthymia have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.132, Code 9405 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
was treated on several occasions for symptoms associated with 
anxiety.  He was also treated for an episode of stomach 
trouble.  Service connection for anxiety neurosis with 
depressive features was established by an October 1973 rating 
decision and a 30 percent evaluation was assigned.  The 
evaluation was reduced to 10 percent in  November 1978.  In 
November 1992 the 10 percent rating was continued and the 
psychiatric disorder was amended to reflect dysthymia.  A 
July 1994 rating decision assigned a 30 percent evaluation 
for dysthymia.  During the pendency of the appeal, a rating 
decision was issued in September 1998 that increased the 
evaluation to 50 percent.

The evidence of record includes VA outpatient treatment 
records from July 1992 to January 1993 which show periodic 
psychiatric treatment of the veteran.

On VA examination in December 1993 it was reported that due 
to the veteran's psychophysiologic problems, he had not 
worked in more than 20 years and has had almost continuous 
psychiatric care with a recent hospitalization for atypical 
depression in March 1992.  The veteran was taking both Xanax 
and Maalox.  He has been married for 23 years and has five 
children and two grandchildren.  The veteran was noted to 
experience muscular tension, autonomic hyperarousal and 
autonomic hyperactivity consistent with generalized anxiety 
disorder.  He had occasional exacerbation of severe 
depressive symptomatology consistent with depression.  The 
veteran stated that the muscles in his shoulders, neck and 
back become tense to the point of soreness and his energy 
level is "not so good."  He stated that he also tends to 
overreact and worries excessively.  When he is in the midst 
of having an anxiety episode or feels depressed, his stomach 
and bowels "act up."  He would become so anxious, that he 
had nausea, vomiting and either constipation or diarrhea.  He 
also experienced chest pressure, difficulty breathing and 
sleep interruption.  The examiner reported that these 
symptoms were noted in service and have been a consistent 
part of his anxiety picture and are listed as typical 
autonomic hyperactivity-types of symptoms.  On examination 
the veteran was alert, oriented and cooperative.  He 
acknowledged depression to the point of being suicidal within 
the last calendar year but stated that at the moment he was 
feeling neither.  He denied hallucinations.  His insight into 
his condition was fair and his social judgment appeared to be 
adequate.  The diagnosis was generalized anxiety disorder 
with depressive features.  

Private psychiatric evaluation reports from January 1974, 
July 1975 and June 1983 are also of record.  Records from the 
Social Security Administration (SSA) indicate the veteran's 
benefits were terminated in 1993.  Also of record are VA 
outpatient treatment records dated from August 1983 to June 
1994.  

The veteran presented testimony at a RO hearing in August 
1994.  He testified that his psychiatric disorder was 
manifested by severe pain throughout his body.  He testified 
that he has not been employed since 1973 and that he was last 
hospitalized in 1992.  He received psychotherapy from the VA 
outpatient clinic every two months and took Xanax for his 
nervous symptoms and Mylanta for his stomach problems.  He 
testified that he had been married for 24 years and the 
marriage was occasionally harmonious.  He experienced 
problems maintaining employment secondary to psychiatric 
symptoms.  A routine day was spent doing minor repairs, 
watching television, taking walks, visiting a friend and 
playing dominoes.  

VA outpatient treatment records dated from December 1992 to 
August 1996 show continued psychiatric treatment of the 
veteran.  

On VA psychiatric examination in April 1997 the veteran gave 
a history of being married for 27 years and that three of his 
five children remain at home.  He described his marriage as 
not as violent as the early years but that his wife still 
finds it hard to be with him.  He stated that he now knows to 
withdraw when his temper erupts and tries to go off and be 
alone.  He tries to cry out with tears rather than scream 
because he knows that if he gives free reign to his temper he 
will lose control.  In terms of socialization the veteran 
does not have friends outside of his family and generally 
socializes with a brother-in-law or cousin.  His activities 
are primarily helping out around the house.  He does not 
leave the house for prolonged periods of time.  He continues 
to receive medical and psychiatric care from the VA.

The examiner reported the veteran suffers from total 
industrial impairment and considerable social impairment.  It 
was noted that the veteran has been unemployed for more than 
20 years.  He is homebound and socializes minimally even with 
family members.  In the examiner's opinion the veteran was 
unemployable.  

At the April 1997 examination, it was noted that the specific 
symptoms referable to the veteran's psychiatric condition are 
motor tension, autonomic hyperarousal and vigilance and 
scanning consistent with generalized anxiety disorder.  He 
also has depressive symptoms.  The veteran described frequent 
episodes of tightness and muscle pain in the shoulders and a 
sense of not being able to breathe which sends him into a 
panic attack.  He wakes up with these panic sensations every 
morning and has a sudden urge to defecate, tremulousness of 
his limbs and his limbs become very cold.  He described 
himself as defecating in response to his overwhelming 
symptoms, trying to eat and take his medication and 
withdrawing from people in an attempt to deal with his 
symptoms.  The veteran's sleep pattern is very poor and he is 
easily awakened after a short period of sleep.  His temper 
and hyperarousal remain bad but after decades of being 
dysfunctional with his rage he has learned to withdraw when 
he becomes too hyperaroused and easily provoked.  This 
unfortunately has the social consequence of making him even 
more withdrawn even within his family.  In terms of 
dysthymia, the veteran has a chronic sense of feeling down, 
withdrawn and anhedonic with noticeable autonomic symptoms 
more referable to anxiety than depression.  Primarily the 
dysthymic symptoms have to do with a chronic sense of feeling 
down and without pleasure.  The veteran was able to attend to 
his activities of daily living but cannot adapt to any 
stress.  The veteran's Global Assessment of Functioning Scale 
score was 50, indicative of serious symptoms (daily panic 
attacks) and serious impairment in social and occupational 
functioning.  

In terms of a connection between his gastrointestinal 
symptoms and his nervous condition, the veteran stated that 
when he is nervous he gets a gnawing, empty feeling and a dry 
mouth.  He also has rectal urgency, tension in his lower 
abdomen and a need to defecate.  He tries to eat in response 
to the gnawing emptiness, which is more like an aching, but 
that when he does he has early satiety.  All of these 
symptoms when taken alone or in combination, are symptoms 
that are commonly observed in the autonomic hyperarousal of 
generalized anxiety disorder and are entirely explainable in 
terms of his psychiatric disability alone.  The examiner 
stated that in his opinion the diagnosis which the veteran 
has carried since 1993, was not dysthymia but rather 
generalized anxiety disorder with depressive features.  

On examination the veteran was alert, oriented and 
cooperative.  His speech was goal-directed and appropriate.  
There was no tangentiality, circumstantiality, looseness of 
association or irrelevancy.  He acknowledged a sad and 
withdrawn sense, but not exactly depression.  He denied 
suicidal or homicidal ideation.  There was no evidence of 
thought disorder and his insight into his condition appeared 
to be fair and his social judgment appeared to be 
appropriate.  The diagnosis was generalized anxiety disorder 
with depressive features.

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1997); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.132, Code 9405 (1995).  Under the amended 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  As the 
veteran's claim for an increased rating for major depression 
was pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  Therefore, the Board has evaluated 
the veteran's claim under both the former and the amended 
regulations.

Under the new General Rating Formula for Mental Disorders, a 
50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complete 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9433 (1998).

Under the previous General Rating Formula for Psychoneurotic 
Disorders, a 50 percent rating contemplates that the ability 
to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of the psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability rating is warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9405 
(1995).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms met one of the three 
criteria (of the pre-November 1996 criteria), then a 100 
percent rating is required.

The Board will therefore consider only the old criteria, as 
this version is clearly more favorable to the veteran since 
he meets at lease one of the three criteria for a 100 percent 
evaluation.  The evidence has established that the veteran is 
unemployable.  The VA examiner in April 1997 reported that 
the veteran had not worked in more than 20 years and suffered 
from total industrial impairment.  Therefore the Board finds 
that the veteran is demonstrably unable to obtain or maintain 
employment.

There is also evidence that the attitudes of all his contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  The April 1997 
examination report indicates that the veteran does not 
socialize outside of his family and does not leave the house 
for prolonged periods of time.  He is homebound and 
socializes minimally even with family members.  The examiner 


noted that although the veteran had learned to withdraw when 
too hyperaroused or easily provoked, this had resulted in the 
social consequence of making him even more withdrawn indeed 
within his family.  Therefore, other evidence supports a 100 
percent evaluation, and with a determination of 
unemployability and in accordance with Johnson v. Brown, the 
Board grants the veteran's dysthymia a 100 percent disability 
evaluation for the appeal period at issue.  Johnson v. Brown, 
7 Vet. App. at 99.


ORDER

A 100 percent schedular evaluation for dysthymia is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.



REMAND

With respect to the issue of entitlement to service 
connection for a stomach disorder, the veteran was examined 
by VA for compensation purposes in March 1997.  The examiner 
noted that the records of treatment by a Springfield, MA 
physician were not obtained.  The March 1997 examiner 
diagnosed possible irritable bowel syndrome with a question 
of peptic ulcer disease and requested that additional studies 
be performed as part of the examination.  After these studies 
were performed, the examiner added an addendum to the 
examination report.  The addendum indicated that an upper 
gastrointestinal series and a barium enema were negative.  
The diagnosis was possible irritable [bowel] syndrome with 
history of gastritis and the severity of symptoms is still 
moderate as previously dictated.  The examiner also noted 
that there was a very good likelihood that the veteran's 
psychiatric condition aggravates his gastrointestinal 
symptoms.

At an April 1997 VA psychiatric examination, the examiner 
noted that the veteran's gastrointestinal symptoms when taken 
alone or in combination were symptoms 


which are commonly observed in the autonomic hyperarousal of 
generalized anxiety disorder and are entirely explainable in 
terms of his psychiatric disability alone.  The diagnosis was 
generalized anxiety disorder with depressive features.

Thus, it appears that the veteran has not been diagnosed with 
an organic gastrointestinal disorder in the most recent 
clinical evidence.  The psychiatric examiner felt that all of 
the veteran's gastrointestinal complaints could be explained 
by his psychiatric disorder.  Although the gastrointestinal 
examiner noted a diagnosis of possible irritable bowel 
syndrome with history of gastritis and indicated that the 
symptoms were aggravated by the veteran's psychiatric 
disorder, a diagnosis of a current disorder of the 
gastrointestinal system is not shown.  Since the examiner 
indicated that all recent treatment records were not 
available for review, these records should be obtained.  The 
veteran should then be reexamined in order to ascertain 
whether he has a gastrointestinal disorder which is due to or 
aggravated by his service-connected psychiatric disorder.  If 
an organic gastrointestinal disorder is diagnosed, the 
gastrointestinal examiner should be asked to reconcile the 
April 1997 examiner's opinion that the veteran's 
gastrointestinal symptoms could be explained entirely on the 
basis of his psychiatric disorder.  If the gastrointestinal 
examiner feels that another psychiatric examination is 
necessary to answer this question, such an examination should 
be scheduled.

Based on the following, this issue is REMANDED to the RO for 
the following:

1. The veteran should be contacted and 
asked to provide a list of all medical 
care providers (VA and non-VA) who 
have treated his gastrointestinal 
symptoms since February 1992.  After 
he responds and provides any necessary 
consent, the named medical care 
providers should be contacted and 
asked to provide copies of all 
treatment records.  Records should be 
specifically requested from the 
veteran's private physician located in 
Springfield, MA, as well as from all 
VA facilities identified.  



2. The veteran should be scheduled for 
a VA gastrointestinal examination in 
order to determine whether he has any 
gastrointestinal disorders which are 
of service onset or are related to his 
service-connected psychiatric 
disorder.  All indicates studies 
should be performed.  Following a 
review of the claims folder, medical 
records and current examination of the 
veteran, the examiner should be asked 
to offer an opinion as to the medical 
probability that the veteran has an 
organic  gastrointestinal disorder 
which is of service onset or related 
to service-connected disability, to 
include whether any disorder was 
aggravated by the service-connected 
dysthymia.  To the extent possible, 
the examiner should reconcile the 
opinion expressed in the April 1997 VA 
psychiatric examination report that 
the veteran's gastrointestinal 
complaints may be explained entirely 
on the basis of his psychiatric 
disorder, as well as any other similar 
opinions in the record.  If the 
examiner deems it necessary, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
answer any questions in this regard.  
The claims folder must be made 
available to the examiner for use in 
the study of the veteran's claim.  

3.  The RO should reconsider the 
claim.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case which outlines 
the additional evidence, any 
additional law and regulations and 
the reasons for the denial.  He 
should be provided an opportunity to 
reply.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to obtain additional medical evidence.  The veteran 
need not take any action until notified.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome warranted in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 12 -


